 

EXHIBIT 10.1

 

(English Translation of an Agreement originally drafting in Mandarin Chinese)

 

BUSINESS JOINT VENTURE AGREEMENT made between

 

Party A:

Shanghai Zhong Ying Communication Engineering Company Limited

(CHINESE OMITTED)

 

Address:

30/F, 933 Zhongshanxi Road, Shanghai

Corporate Representatives:  Jiang Wen Qing (CHINESE OMITTED)

Authorised Signatory:  Zhao Jun Ye (CHINESE OMITTED)

Party B: Shanghai Quo Advertising Company Limited

(CHINESE OMITTED)

Address: Room 318, Building no. 2, 555 Qingyun Road, Shanghai

Corporate Representatives: Zhang Li Na (CHINESE OMITTED)

Authorised Signatory: Hu Xiao (CHINESE OMITTED)

1.

Background for the Cooperation

 

Party A has assumed responsibility and obtained the relevant approvals of the
Committee for Population and Birth Planning and the (CHINESE OMITTED) of the
People’s Government of Huangpu District of the City of Shanghai for a project to
build LED panels at outdoor locations. The plan is to build 200-odd LED panels
in the year 2007, mainly for the broadcasting of relevant information of
communal interest and commercial advertisements and to make available to members
of the public both types of information. This will be accomplished through a
mode of service combining network technology with more traditional forms of
communication and with a view to promote the development of service industries
in an urban environment through information technology.

 

In order to meet the propaganda requirements of the relevant governmental
departments of the Huangpu District, to speed up the completion of the
installation of the LED panels at outdoor locations and to enhance the
commercial effectiveness of such operation, Party A and Party B have entered
into serious negotiation based on the principles of “pooling of resources,
mutual reinforcement utilizing the strength of each party, equality and mutual
benefits and synergic development.” Party A and Party B have reached agreement
on the formation of a strategic partnership for the investment in, management
and operation of the project for the installation of the outdoor LED panels
mentioned above (“Project”), and shall strive to build together a platform for
investment in and the financing, management and operation of the Project using
modern corporate management models in the professional operations and management
of the Project, and also with a view to produce the utmost benefit to society
whilst attaining the best return in such business venture.

 

2.

The Basis of the Cooperation

 

 

1.

The joint venture hereunder shall last for a duration of 20 calendar years.

 

 

2.

Party B shall be responsible for the design of the LED panels and for providing
all the required

 

1

 

--------------------------------------------------------------------------------



 

 

 

capital in the installation and operation of the 200 LED panels envisaged
hereunder and to ensure that the installation and operation of the relevant LED
panels will be technologically and instrumentally safe and secure.

 

 

3.

Party B shall be responsible for the acquisition of the relevant equipment and
undertake to complete the installation of each LED panel in the Project within
one and half calendar months of the issue of the relevant papers by the
government giving approval for such installation. If the relevant installation
is not completed within the abovementioned period of time for any reason
attributable to Party B, then the computation of the business return to Party A
hereunder shall not be affected by such delay.

 

 

4.

Party A shall procure the issue by the relevant supervisory departments of the
government of all the papers and approvals required for the installation and
maintenance of the LED panels. Separate contracts shall be signed accordingly
for the installation and maintenance of the LED panels. For the purpose of this
Agreement, the relevant supervisory departments shall be the Town Planning
Bureau of the Huangpu District of Shanghai, the City Façade Management Bureau of
the same district and the Commerce and Industries Bureau of the same district.

 

 

5.

Part of the airtime of the LED panels will be used to broadcast information of
communal interest. The remainder of the airtime will be used for commercial
advertisement.

 

 

6.

As the investor of the Project Party B shall have the exclusive right to manage
and operate the same in respect of all the 200 LED panels for the duration of 20
years.

 

 

7.

As the investor of the Project Party B shall have the ownership of the all
property and proprietary interests of the 200 LED panels panels for the duration
of 20 years.

 

 

8.

The choice of the locations for the LED panels must be agreed by both parties
after consultation with each other.

 

3.

Form of the Cooperation

 

 

(1)

Party A agrees that 1 LED panel will be installed at a location to be confirmed
by both parties once the investment from Party B under this Agreement is made
available according to the terms hereof.

 

 

(2)

Party B shall have the exclusive right to manage and operate the Project in
respect of all the 200 LED panels.

 

 

(3)

Party B may set up a new company in Shanghai to take up the management and
operation in the Project. Once the new company has been set up Party B shall
transfer all its management rights hereunder into the new company.

 

4.

Distribution of Profits and Payment of Expenses

 

 

(1)

Detailed arrangements concerning the payment of expenses in relation to the LED
panels in the Project are set out in the “Agreement on Payment of Charges for
the obtaining of Approval for Construction” which has been signed by the parties
hereto.

 

 

2

 

--------------------------------------------------------------------------------



 

 

(2)

Party B undertakes to Party A to provide the sum of RMB1,000,000.00 as a
security deposit for its participation in this Project of LED panels.

 

 

(3)

Party B undertakes to Party A that, in addition to the various other expenses to
be borne by Party B, Party A will be provided with a business return from the
Project calculated at RMB20,000.00 for each of the LED panels being completed
from the Project within the period of one calendar year after the completion of
the Project installation and that in the second and third years after the
completion of the Project installation such business return will be
RMB4,000,000.00 per year respectively and that from the fourth year after the
completion of the Project onward such business return will be increased by 10%
every three calendar years. For the computation under this clause the first year
after the completion of the Project installation shall be presumed to start to
run on the fulfillment of two conditions, namely, when the installation of the
first LED panel has been completed and upon the issue of governmental papers for
the approval of installation of at least 90% of the LED panels in the Project.

 

 

(4)

Party B undertakes to pay the Public Works Office of the Huangpu District in
Shanghai a sum as required under applicable regulations or government directive
on annual basis once this Agreement has started to take effect and to continue
to do so annually during the subsistence of this Agreement. The detailed
arrangements for such payment will be worked out with regard to the progress of
work and by separate agreement with the Public Works Office of the Huangpu
District.

 

5.

Other Terms

 

 

(1)

Both parties hereto regard the other party as the only joint venture partner in
this Project for the buildup and management of the LED panels under the Project
and will not be allowed to enter into any other form of business association
with any third party in relation to the same matter.

 

 

(2)

Neither party may disclose the contents of this Agreement nor the matters hereby
concerned to a third party without the mutual consent of both parties hereto. If
any party should act in violation of this covenant, such party in breach of the
covenant shall be fully liable legally and financially for all consequences
thereby occasioned.

 

 

(3)

This Agreement shall take effect from the date on which both Party A and Party B
have signed the same.

 

(4)

This Agreement is signed in four identical counterparts, each of Party A and
Party B shall retain two of the counterparts and all counterparts shall have the
same legal effect.

 

 

(5)

All matters that have not been adequately provided for in the terms of this
Agreement may be resolved by friendly negotiation between the parties hereto and
upon the parties reaching consensus on such matter, may be put into a legal
document as a supplement to these presents. Supplementary agreements like that
shall have legal effects equal to this Agreement.

 

 

3

 

--------------------------------------------------------------------------------



 

 

Party A:

 

Party B:

Shanghai Zhong Ying Communication Engineering Company Limited

 

Shanghai Quo Advertising Company Limited

 

 

 

Rank and office of its signatory:

 

Rank and office of its signatory:

General Manager

 

Deputy CEO & Executive Director of NCN Media Services Limited

 

 

 

/s/ Zhao Jun Ye

 

/s/ Hu Xiao

Name of signatory:

 

Name of signatory:

Zhao Jun Ye

 

Hu Xiao

 

 

 

 

 

 

Date of signing:

 

Date of signing:

7th February, 2007

 

7th February, 2007

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------